 1   Stephen D. Finestone (125675)
     Jennifer C. Hayes (197252)
 2   Ryan A. Witthans (301432)
     FINESTONE HAYES LLP
 3   456 Montgomery Street, 20th Floor
     San Francisco, California 94104
 4   Tel. (415) 421-2624
     Fax (415) 398-2820
 5   sfinestone@fhlawllp.com

 6   Counsel for Chapter 11 Trustee
     Kyle Everett
 7
                             UNITED STATES BANKRUPTCY COURT
 8
                             NORTHERN DISTRICT OF CALIFORNIA
 9
                                      SAN FRANCISCO DIVISION
10
      In re                                                 Case No. 20-30819 DM
11
      BENJA INCORPORATED                                    Chapter 11
12

13             Debtor.                                      CHAPTER 11 TRUSTEE’S STATUS
                                                            CONFERENCE STATEMENT
14
                                                            Date: December 17, 2020
15                                                          Time: 9:30 a.m.
                                                            Via Video/Teleconference
16

17

18            KYLE EVERETT, Chapter 11 Trustee (the “Trustee”) in this matter, files the following
19   status conference statement to update the Court and parties regarding the status of this matter.
20   Background:
21            The Debtor filed a voluntary Chapter 11 on October 15, 2020. The Court granted the
22   motion of Busey Bank for appointment of a Chapter 11 on October 26, 2020. The Office of the
23   U.S. Trustee (“UST”) sought the appoint of Kyle Everett as the Chapter 11 Trustee (ECF 44)
24   and the Court approved the appointment of Mr. Everett on November 3, 2020.
25   The Trustee’s Investigation to Date:
26            Since his appointment, the Trustee and his counsel have conferred with numerous
27   parties seeking information about the Debtor’s business and financial affairs. Information has
28   not been readily available. On or about November 23, 2020, the United States arrested

     STATUS20-30819
     Case:  CONF STATEMENT
                      Doc# 64         Filed: 12/10/20     Entered: 12/10/20 21:38:55          1 1 of 4
                                                                                           Page
 1   Debtor’s principal, Andrew Chapin, and charged him with a criminal complaint, with charges

 2   of bank fraud, wire fraud and securities fraud in connection with Debtor’s business. On the

 3   same date, the Securities and Exchange Commission (“SEC”) filed a civil complaint against

 4   Mr. Chapin and against the Debtor. The complaint alleges violations of the Securities and

 5   Exchange Act (Section 10(b)) and seeks to enjoin the Debtor and Mr. Chapin from future

 6   conduct and the disgorgement of funds obtained by said violations.

 7          After some initial cooperation with the Trustee, Mr. Chapin has refused further

 8   cooperation with the Trustee and will no longer answer questions about the Debtor’s business

 9   activity. The belated Schedules and Statement of Financial Affairs filed by the Debtor on

10   November 18, 2020 (ECF 50-57) are clearly incomplete. The Trustee has reached out to people

11   with some previous involvement in the business to obtain information but, other than from the

12   Debtor’s banks who have been wholly cooperative, their assistance has been limited. The

13   Trustee is in the process of obtaining the files and communications from former counsels to the

14   Debtor.

15          Mr. Chapin did not appear at the Initial Debtor Interview scheduled by the UST and did

16   not appear at the initial or continued meeting of creditors. The Debtor’s counsel recently

17   forwarded an email from Mr. Chapin resigning his positions with the Debtor.

18          Based on his initial review of available information, the Trustee has identified several

19   transactions that need further investigation. These transactions involve the transfer of funds

20   from the Debtor to third parties. The Trustee is investigating the basis for the transactions and

21   has sent litigation hold communications to various parties. The Trustee will follow up with

22   Rule 2004 examinations with related document production and anticipates that avoidance

23   litigation may be necessary to recover funds on behalf of the estate.

24          Based on the Trustee’s investigation to date, there does not appear to be any remaining

25   business being operated or owned by the Debtor. There appear to be a number of related

26   businesses. Those businesses seem to be more in the nature of divisions or the Debtor doing

27   business under fictitious names. Again, the documentation and information is limited at best.

28   Based on the absence of any operating business, the Trustee anticipates a likely conversion of

     STATUS20-30819
     Case:  CONF STATEMENT
                      Doc# 64         Filed: 12/10/20     Entered: 12/10/20 21:38:55           2 2 of 4
                                                                                            Page
 1   the case to a Chapter 7 proceeding in the next 30-45 days, unless he discovers additional

 2   information that might justify remaining in Chapter 11.

 3   The Trustee’s Recommendations:

 4          The Trustee will be in attendance at the status conference to answer inquiries from the

 5   Court. At this point, the Court may wish to set a continued status conference in mid-January to

 6   late January, which conference may be mooted by a motion to convert.

 7   Dated: December 10, 2020                            FINESTONE HAYES LLP

 8

 9                                                       /s/ Stephen D. Finestone
                                                         Stephen D. Finestone
10                                                       Attorneys for Kyle Everett

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STATUS20-30819
     Case:  CONF STATEMENT
                      Doc# 64        Filed: 12/10/20     Entered: 12/10/20 21:38:55          3 3 of 4
                                                                                          Page
 1           I am over the age of 18 and not a party to this action. My business address is 456
     Montgomery Street, Floor 20, San Francisco, California 94104. I caused a true and correct copy
 2   of the following documents:
 3
     CHAPTER 11 TRUSTEE’S STATUS CONFERENCE STATEMENT
 4

 5   to be served in the manner stated below.

 6       1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)
     Pursuant to controlling General Orders and Local Bankruptcy Rules, service of the foregoing
 7   was accomplished by the court via NEF and link to the document. On December 10, 2020, I
 8   checked the CM/ECF docket for this action and determined that the following persons are on
     the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
 9   below.

10          Jared Day on behalf of the Office of the U.S. Trustee
            Jared.a.day@usdoj.gov
11

12          Paul Manasian on behalf of Benja Incorporated
            manasian@mrlwsf.com
13
            Tanya Behnam, Randye Soref, Jerry L. Switzer, Jr. and Jean Soh on behalf of Busey
14          Bank
            tbehnam@polsinelli.com
15
            jsoh@polsinelli.com
16          rsoref@polsinelli.com
            jswitzer@polsinelli.com
17
            Sophia Ashley Perna-Bank on behalf of E-Revshare Core, LLC
18          spernaplank@jaspanllp.com
19
            Steven Soulios on behalf of XRC Fund III
20          ssoulios@lawnynj.com

21       2. SERVED BY OVERNIGHT MAIL
     On December 10, 2020, I verified that the following persons and/or entities were served at the
22   last known addresses in this action by overnight Federal Express mail.
23
        3. SERVED BY EMAIL
24
     On December 10, 2020, I served the following persons and/or entities by email.
25
     I declare under penalty of perjury under the laws of the United States of America that the
26   foregoing is true and correct. Executed on December 10, 2020, in San Francisco, California.
27
                                                       /s/ Stephen D. Finestone
28                                                     Stephen D. Finestone

     STATUS20-30819
     Case:  CONF STATEMENT
                      Doc# 64        Filed: 12/10/20     Entered: 12/10/20 21:38:55         4 4 of 4
                                                                                         Page
